Citation Nr: 1724541	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neurological disability of the bilateral upper extremities, to include carpal tunnel syndrome and peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.

In February 2016, the Board denied the issue of entitlement to service connection for a neurological disability of the bilateral upper extremities, to include carpal tunnel syndrome and peripheral neuropathy.

In March 2017, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) due to inadequate reasons and bases provided by the Board in its denial.  

Specifically, the JMR noted that a record mentioned in the hearing was not obtained, and the VA examination did not have an adequate opinion regarding secondary service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further adjudicate the issue on appeal.  In response to the JMR, the Board must remand to attempt to obtain a favorable record discussed in the Veteran's hearing, as well as order a new VA examination to assess possible etiologies of the Veteran's claimed neurological disability, to include secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's neurological disability on appeal since February 2013.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

If at all possible, the Veteran should submit this evidence himself.

2.  The AOJ should contact the Veteran and attempt to obtain page 19 of the "Peripheral Neuropathy" book by Doctor Norman Latov, written in 2007, as was discussed in his September 2014 videoconference hearing.  The Veteran should be afforded a reasonable opportunity to provide this evidence to the AOJ for consideration.  If, after that time, the Veteran has not provided this information, a formal notice will be sent to the Veteran regarding his failure to respond.

3.  After either the aforementioned evidence has been associated with the claims file or the formal notice of failure to respond has been issued, the AOJ must schedule the Veteran for another VA examination to determine the current nature and etiology of his claimed neurological disorder.  
The entire claims file, including a copy of the JMR and this remand, must be made available to the examiner.  The examiner should advance an opinion as to the following:

(a).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified neurological disability of the bilateral upper extremities, to include carpal tunnel and peripheral neuropathy, had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.

(b).  Whether the Veteran's service-connected diabetes caused the Veteran to become obese.  If the answer is in the affirmative, answer the following two subparts:

(1)  If so, whether the obesity as a result of the service-connected diabetes was a substantial factor in causing the Veteran's neurological disability of the bilateral upper extremities, to include carpal tunnel and peripheral neuropathy.  

(2)  Whether the neurological disability of the bilateral upper extremities, to include carpal tunnel and peripheral neuropathy, would not have occurred but for the Veteran's obesity caused by the service-connected diabetes.

(c)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified neurological disability of the bilateral upper extremities, to include carpal tunnel and peripheral neuropathy, was either caused by or aggravated by a service-connected disability.

The examination report should specifically state that such a review of the record was conducted.  The examiner should address the opinion of Dr. Latov if the record has been obtained from the Veteran.  

The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  This is a complex case back from the Veteran's Court.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for a neurological disability of the bilateral upper extremities, to include carpal tunnel and peripheral neuropathy.  

If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




